Martin, J.,

delivered the opinion of the court.
The defendants are appellants from a decision overruling their oppositions to the report of commissioners appointed under the act of 1832, for opening streets, and the judgment given accordingly.
The oppositions were of two kinds. The first relates to John M. Bach, one of the commissioners, who is alleged to have been improperly appointed ; and, also, to the report, being signed by two commissioners only.
The act of 1832, for opening streets in New-Orleans, requires that the commissioners of estimate and assessment should be competent to serve as jurors in the District Court, but a privilege of exemption from serving on the jury, does not render a person incompetent to serve as a commissioner.
The assessment of commissioners, under the act of 1832, for opening and improving streets in New-Orleans, is their peculiar province; and like the finding of a jury or the report of experts, it should not be disturbed except for manifest error.
The second ground of opposition consists of alleged errors of the commissioners in estimating and assessing the value of the property of the opponents taken and assessed for the proposed new street.
1. The third section of the act of 1832, requires that the commissloners appointed to assess and estimate the property, should be competent to serve as jurors in the District Court. , ■* “ , , It is objected, that John M. Bach, one of the commissioners, alth°ugh he possesses all the qualifications of one of (he jurors of said court, might have refused to serve, if sum- .... . , r moned, on the ground that he resides in the parish ot Jefferson, within (he jurisdiction of the Court of the First District, and not in the parish of Orleans, where the sessions * of the court are held.
We are of opinion the district judge did not err in con-eluding that, although this circumstance furnished him with ° 7 ° .... a ground of exemption if he chose to avail himself of it, yet it did not affect his competency to serve as a juryman in that court. He was, therefore, a competent commissioner.
The third section of the same act, authorizes any two of the commissioners to sign the assessment and report the same to the court.
2. As to the second class of opposition, the district judge observes, that this is the second report made by these commissioners i that the first report was referred back to them, instructions as to the law that should guide (hem. That these instructions appear to have been regarded, and ffiej,. report conformable thereto. And as to the alleged 1 ° errors, in over or under valuing the property, it does not appear to him that they were such as to authorize his inter^erence- The assessment, being the peculiar province of the commissionors, should not be disturbed except for manífest errorj jjjjg (fig finding 0f a jury or the report of experts.
It is, therefore, ordered, adjudged and decreed, that the judgment of' the District Court be affirmed, with costs.